Opinion issued September 28, 2006








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00342-CV
____________

HOU MACHINE SOUTHWESTERN, INC. AND MILLER ANTHONY
NICHOLAS, Appellants

V.

REMEDIAL CONSTRUCTIONS SERVICES, INC., Appellee




On Appeal from the 281st District Court
Harris County, Texas
Trial Court Cause No. 2005-02745




MEMORANDUM OPINION
          Appellants, Hou Machine Southwestern, Inc. And Miller Anthony Nicholas,
have filed a motion to dismiss their appeal.  More than 10 days have elapsed, and no
objection has been filed.  No opinion has issued.  Accordingly, we grant the motion
and dismiss the appeal.  Tex. R. App. P. 42.1(a)(1).
          We overrule all other pending motions in this appeal as moot.  We direct the
Clerk to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Jennings, Keyes, and Hanks.